     Case: 1:19-cv-03547 Document #: 49 Filed: 08/16/19 Page 1 of 2 PageID #:3627




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-03547
               Plaintiff,
                                                    Judge Gary Feinerman
v.
                                                    Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
          Defendants.


                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 14, 2019 [48], in favor

of H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”)and against the Defendants Identified in

Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting Defendant,

and Harley-Davidson acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendants:

            Defendant Name                                            Line No.
         Harry's Art Jewels Store                                        26
           Remodel-888 Store                                             45
     Roulan Motorcycle supplies Store                                    46
            Route 11's Store                                             47
         TAFREE Official Store                                           54
 VECCHIO MOTORCYCLE SUPPLIES Store                                       60

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:19-cv-03547 Document #: 49 Filed: 08/16/19 Page 2 of 2 PageID #:3628




Dated this 16th day of August 2019.   Respectfully submitted,


                                      /RiKaleigh C. Johnson/
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      RiKaleigh C. Johnson
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      rjohnson@gbc.law

                                      Counsel for Plaintiff H-D U.S.A., LLC




                                         2
